UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 12, 2012 ONE LIBERTY PROPERTIES, INC. (Exact name of Registrant as specified in charter) Maryland 001-09279 13-3147497 (State or otherjurisdiction of incorporation) (Commission file No.) (IRS EmployerI.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York11021 (Address of principal executive offices)(Zip code) 516-466-3100 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Event. On July 12, 2012, we agreed to sell to Stanford Realty Associates, Inc., our fee interest in the real property located at 119 Madison Avenue, New York, New York and 27-29 East 30th Street, New York, New York, for $18.25 million (which includesStanford Realty’s pre-payment or assumption of the existing first mortgage in the approximate amount of $6.93 million).Stanford Realty also agreed to pay us (i) an additional $2 million (the “Additional Payment”) if, prior to the fifth anniversary of the closing, this property is further sold or if it is converted to condominium or cooperative form of ownership and (ii) any local real property transfer taxes associated with the sale in excess of $400,000 and mortgage pre-payment penalties, if any.Stanford Realty is the long-term lessee at this property.There are no financing or due diligence conditions to the closing of this sale. We anticipate that this sale will be completedby late September 2012 and estimate that the gain for accounting purposes will be approximately $15 million (assuming that no Additional Payment is made). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONE LIBERTY PROPERTIES, INC. Date:July 16, 2012By: /s/ David W. Kalish David W. Kalish Senior Vice President and Chief Financial Officer
